Citation Nr: 0429277	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-16 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement of the veteran's son to an apportionment of the 
veteran's VA disability compensation benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision of the RO which 
determined that reinstatement of apportionment of the 
veteran's benefits in the amount of $50 per month was 
warranted.  The veteran submitted a notice of disagreement 
with that decision in July 2002, and the RO issued a 
statement of the case (SOC) in May 2003.  A substantive 
appeal was received from the veteran later that same month.  

A hearing was held at the RO in August 2004, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a September 1996 special apportionment decision, the RO 
determined that the veteran did not contribute to his son's 
care and that a definite need on behalf of the child was 
shown.  An apportionment of $50 per month was granted on 
behalf of the veteran's son, payable to his mother as 
custodian.  The apportionment was established effective July 
1, 1996 until January 14, 2001.  

A certified death certificate reflects that the custodian and 
mother of the veteran's child, died on May [redacted], 1998.  

A January 2000 field examination report in connection with 
the request for appointment of a fiduciary, custodian or 
guardian noted that the current whereabouts of the veteran's 
child were unknown.  It was recommended that the 
apportionment award on behalf of S.E.C. be suspended until 
his whereabouts could be determined and an interview with the 
current custodian and child could be accomplished.  

In January 2000, a VA Form 21-674, Request for Approval of 
School Attendance was submitted which reflected that the 
veteran's son was a full time high school student with an 
expected graduation date of May 2001.  At that time, he 
submitted a request for reinstatement of the apportionment of 
the veteran's benefits.  

In RO correspondence dated in June 2002, it was determined 
that a reinstatement of the apportionment of the veteran's 
benefits in the amount of $50 per month was warranted, 
effective May 1, 1998 until June 1, 2001.  

It appears that no apportionment was paid from January 
through April 1998, and that apportionment ceased after the 
July 1, 2003 payment.

In his July 2002 notice of disagreement, the veteran 
indicated that he had not received adequate information and 
evidence in connection with the claim for reinstatement of 
apportionment of his benefits.  In addition, the veteran 
maintained that he apportionment of his benefits would create 
a financial hardship.  He requested the opportunity to 
provide additional information regarding his income and 
debts.  

More complete and current information regarding the veteran's 
monthly income and expenses is required.  

The record before the Board also reveals that the procedural 
requirements pertaining to simultaneously contested claims 
have not been met in this case, in that there is no record 
that the veteran's son was provided with a copy of the May 
2003 statement of the case (SOC) or the veteran's substantive 
appeal.  

A claim for an apportionment is a "contested claim" subject 
to special procedural requirements.  For instance, if the 
apportionment claim is simultaneously contested, all 
interested parties are to be specifically notified of any 
action taken by the agency of original jurisdiction, of the 
right and time limit for initiating an appeal, and of the 
right to present testimony at a hearing and to be 
represented.  38 U.S.C.A. § 7105A(a); 38 C.F.R. § 19.100.  
Upon the filing of a notice of disagreement, all interested 
parties are to be furnished with a copy of the statement of 
the case.  38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.101.  When 
a substantive appeal is filed, its content is to be furnished 
to the other contesting parties to the extent that it 
contains information that could directly affect the payment 
or potential payment of the benefit that is the subject of 
the contested claim.  38 U.S.C.A. § 7105A(b); 38 C.F.R. 
§ 19.102.  

Remand is required for compliance with contested case 
procedures, to include all required notifications to both 
parties and to provide them with an opportunity to present 
arguments on the allegations raised in the statements.  

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enhances 
the VA's obligation to notify the parties in regarding the 
claim (i.e., what information or evidence is required to 
grant the claim) and to assist in obtaining evidence in 
connection to the claim.  38 U.S.C.A. § 5103(a) (West 2002).  
Neither party has received the notice required by the VCAA.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The AMC or RO should provide the 
veteran and his son with the notice 
required by the VCAA as set out in 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

2.  The AMC or RO should ensure that both 
parties have been provided copies of the 
May 2003 SOC, and informed of the content 
of substantive appeals to the extent that 
it contains information that could 
directly affect the payment or potential 
payment of the benefit that is the 
subject of the contested claim  Both 
parties should be provided an opportunity 
to respond thereto.  The veteran's son 
should be provided with a copy of the 
August 2004 hearing transcript.  The 
claims file should be reviewed to ensure 
that all contested claims procedures have 
been followed.

3. The RO should ask the veteran and his 
son to complete and return Financial 
Status Reports (VA Form 5655).  Enclose 
two copies of the form with each request.  
Also send each a VA Form 21-4138 and 
request that each provide the following 
information:  Name of any dependents 
living in his/her household; monthly 
income from all sources except VA 
benefits; a list of assets; an itemized 
list of average monthly expenses, such as 
rent, food, utilities, insurance, medical 
expenses, etc.; a list any of special 
needs.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, both parties and 
representatives, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Either party has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


